Citation Nr: 1758913	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-26 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for impairment of sphincter control.

2. Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1964 to August 1968.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This matter was previously remanded in December 2015 and December 2016 for further development, to include obtaining outstanding records from the Social Security Administration (SSA).   

The Veteran provided testimony at an October 2015 hearing before a Veterans Law Judge who is no longer at the Board.  A transcript of this hearing has been associated with the claims file.  In June 2017, the Board sent the Veteran a letter asking if he desired a hearing before another VLJ.  In the same month, the Veteran submitted correspondence indicating he did not desire an additional hearing.


FINDINGS OF FACT

1. The Veteran has current impairment of sphincter control that is related to his military service.

2. The record demonstrates that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation consistent with his educational and occupational background as a result of his service-connected disabilities.

CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for impairment of sphincter control have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to TDIU have been met.  38 U.S.C. §1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection for Impairment of Sphincter Control

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The February 2016 VA examination report noted a diagnosis of impairment of sphincter control in 2009.  Thus, the first element of direct service connection is met.

At the October 2015 hearing, the Veteran testified that he received a spent bullet wound during service as a result of a nearby ammunition explosion.  He underwent treatment to have it lanced, after which he experienced difficulty controlling his bowel movements.  He stated that this difficulty had continued since separation from service.  Additionally, the Veteran's service treatment records further indicate that the Veteran underwent a hemorrhoidectomy in February 1968 during service.  However, at the February 2016 VA examination, the Veteran explained that such a notation was not referring to a hemorrhoidectomy, but, in fact, to the lancing procedure performed to removed the spent bullet.  He further reported experiencing rectal pain and bleeding during service, which continued both before and after the fissurectomy in 2009.  The Board finds the Veteran's testimony to be competent and credible, as the available documentation corroborates his reports of an in-service procedure in his rectum.  Therefore, the second element of service connection is met.

The February 2016 VA examiner opined that the Veteran's impairment of sphincter control was less likely than not related to his active military service.  She reasoned that there was no documentation of residual symptoms after his hemorrhoidectomy in February 1968 during service, and the rectum was noted as normal on the April 1968 separation exam.  The examiner further explained that the Veteran stated that he did not first experience these problems until his fissurectomy in 2009.  However, the Veteran has reported that he did, in fact, experience related symptomatology, including pain and bleeding, during service and prior to the 2009 procedure.  See October 2015 Board Testimony and February 2016 VA Examination Report.  Thus, the examiner failed to consider the Veteran's lay statements in rendering this opinion and it is afforded no probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that a VA examiner impermissibly ignored a Veteran's lay assertions that he sustained a back injury during service); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that an examiner "failed to consider whether [] lay statements presented sufficient evidence of etiology of [the veteran's] disability such that his claim of service connection could be proven").

Resolving all doubt in favor of the Veteran, the Board finds that service connection for impairment of sphincter control is warranted because the evidence satisfactorily establishes that the claimed disability originated during his active service.  In reaching this decision, the Board notes that the Veteran's lay statements have consistently and credibly indicated that he underwent a procedure in his rectum during service, and that he experienced resulting pain and bleeding prior to separation from service.  This testimony is further corroborated by the Veteran's service treatment records, which document his in-service hemorrhoidectomy.  Thus, he has credibly stated that the onset of his impairment of sphincter control occurred during service and that his symptoms have continued ever since.  

Although the February 2016 VA examiner opined that the Veteran's impairment of sphincter control was not caused or aggravated by military service, she failed to consider his lay statements regarding in-service onset.  She neglected to comment on whether the Veteran's reports of experiencing rectal pain and bleeding during service are related to his current disability.  Therefore, the opinion is not persuasive and does not outweigh the credible lay evidence of record.  The Board finds the Veteran's lay testimony provided at the Board hearing to be the only probative evidence of record.

Based on the foregoing, the Board has determined that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for impairment of sphincter control is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.   

II. Entitlement to TDIU 

The Veteran submitted his claim for a TDIU in October 2008.  The Board finds that benefit is warranted.

TDIU is assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. §1155; 38 C.F.R. §3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater.  See 38 C.F.R. §4.16(a).  For these purposes, disabilities of common etiology are considered a single disability.  Id. 

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16 (a), Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, service connection has been established for post-traumatic stress disorder (PTSD), rated at 50 percent; coronary artery disease, rated at 30 percent; diabetes mellitus, type II, rated at 20 percent; tinnitus, rated at 10 percent; peripheral neuropathy of the bilateral lower extremities, each rated at 10 percent; GERD, rated at 10 percent; as well as hearing loss, a buttock scar, and hypertension, all rated noncompensable.  He has a combined disability rating of 80 percent.  Thus, the threshold requirements for a TDIU are met.  See 38 C.F.R. §4.16(a).

After a careful review of the record, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

With respect to the merits of the underlying claim, the Board notes that unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  See Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).  In determining whether the Veteran is entitled to a TDIU, neither nonservice-connected disabilities, nor advancing age may be considered.  See Van Hoose v. Brown, supra.

In this case, the evidence of record reflects the Veteran has a history of training and work experience related to auto body repair.  Following his separation from service, he was employed by various auto body repair businesses from late 1968 until September 2006.  The Veteran's October 2015 hearing testimony indicates that he completed high school, as well as two years of junior college.  The Veteran also testified that that he stopped working in 2006 due to his hypertension, feelings of dizziness, as well as a worsening of his other service-connected disabilities.

SSA records indicate that the Veteran was determined to be incapable of performing past relevant work as an auto body repairman.  He was not found to be capable of performing any other work considering his medical impairments, age, educational background, and work history.  

Additionally, the March 2009 VA psychological examiner opined that the Veteran appeared to meet the criteria for a TDIU, as it was unlikely that he would be able to return to competitive employment due to his physical and psychological disabilities.  Although he was working as a volunteer at that time, he was unable to maintain a fulltime work shift, due to decreased stamina.  Another March 2009 examiner opined that his peripheral neuropathy would mildly impair his ability to perform auto body repair work, as he experienced difficulty bending over and changing positions.  In March 2012, a VA examiner concluded that the Veteran's hearing loss would impact his employability, as he reported difficulty hearing others.

The Board notes that the February 2012 examination report indicates that the Veteran's GERD did not affect his employability, and that examiners concluded that his coronary artery disease and diabetes mellitus would not prevent sedentary employment.  The Board also acknowledges the September 2012 examiner's opinion that the Veteran's disabilities only precluded physical labor.   

Upon careful review of the evidence of record, the Board finds that the positive and negative evidence regarding the Veteran's TDIU claim is in relative equipoise.

The Board acknowledges that the February 2012 and September 2012 VA opinions do not support the Veteran's claim; however, the ultimate TDIU determination is the responsibility of a VA adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

As noted above, the Veteran spent almost 37 years working as an automobile repairman.  His education and training is limited, and his physical abilities have been shown to be quite significant as evidenced by his high disability ratings, VA examination results, lay statements, and SSA records.  Moreover, the Veteran has both physical and psychological limitations which affect his ability to perform in either physical or sedentary work situations.  VA examiners have concluded that the Veteran's employability would be limited by his psychological symptomatology, hearing difficulties, and peripheral neuropathy.  These reports are considered competent, credible, and probative.  SSA findings by a vocational rehabilitation specialist further support these opinions.  Additionally, the majority of the work the Veteran has done post-service has been auto body repair, which is a physically demanding field.  Even the negative opinions of record have concluded that the Veteran would be capable solely of sedentary employment, which would not include the auto repair field.  

The Board finds that the realistic chances of the Veteran obtaining and retaining employment must also be considered in light of his physical and educational capabilities.  Although it is conceivable that there may be some sedentary occupations that the Veteran could perform, the totality of the evidence supports a finding that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment when his educational and work background are taken into consideration.

Thus, the Board will resolve reasonable doubt in the Veteran's favor and find that he has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As such, a TDIU is granted for this appeal period.


ORDER

Entitlement to service connection for impairment of sphincter control is granted.

Entitlement to a TDIU is granted.


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


